Title: James Madison to William Allen, 15 September 1833
From: Madison, James
To: Allen, William


                        
                            
                                Dr. Sir.
                            
                            
                                
                                    
                                
                                15. Sept. 1833.
                            
                        
                        Mr. Patterson of Baltimore has presented to Mrs. Madison a pair of calves of the North Devon breed from the
                            stock of the celebrated Mr. Coke of Holkam. They will be consigned to your care and I must ask the favor of you to receive
                            them & have them well kept noting to me the cost of the feed &c. They will be sent for as soon as you
                            inform me of their arrival, which will probably be early in October.
                        I shall expect from you the usual Turnpike proxy for my signature. Let me know at the same time if you please
                            how the balance stands between us at present.
                        Cannot you make it convenient on your trip to the Turnpike meeting to dine and quarter with us. I shall be
                            glad to welcome you then or at any time. With friendly respects
                        
                            
                                J. M.
                            
                        
                    